DETAILED ACTION
This office action is responsive to communication filed on April 22, 2022.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed March 18, 2022 was received and has been considered by the Examiner.
Drawings
The objection to the Drawings is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Allowable Subject Matter
Claims 12-14, 16-24 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 12 is amended to require all of the limitations of previously objected-to claim 15, and is thus allowed for the reasons presented with respect to claim 15 on pages 16 and 17 of the Office Action filed February 7, 2022.

	Claims 13, 14 and 16-20 are allowed as depending from an allowed claim 12.

	Consider claim 21, the prior art of record does not teach nor reasonably suggest that the hollow area comprises a first hollow area and a second hollow area, the first hollow area is one or more first hollow structures, and the second hollow area is one or more second hollow structures; the lens comprises a top lens, a bottom lens, and at least one middle lens stacking between the top lens and the bottom lens, the top lens and the bottom lens are both in interference fit with the lens barrel, and the at least one middle lens is in clearance fit with the lens barrel; and the at least one first hollow structure fits a micro-convex structure of the top lens, and the at least one second hollow structure fits a micro-convex structure of the bottom lens, in combination with the other elements recited in claim 21.

	Claim 22 is amended to require all of the limitations of previously objected-to claim 25, and is thus allowed for the reasons provided with respect to claim 25 on pages 17 and 18 of the Office Action filed February 7, 2022.

	Claims 23, 24 and 26-30 are allowed as depending from an allowed claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696